 Case 19-05730-5-SWH         Doc 269 Filed 08/06/20 Entered 08/06/20 16:09:30             Page 1 of 9




   SO ORDERED.

   SIGNED this 6 day of August, 2020.


                                                       ___________________________________________
                                                       Stephani W. Humrickhouse
                                                       United States Bankruptcy Judge
_________________________________________________________________________


                           UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                FAYETTEVILLE DIVISION


   IN RE:

   CHRISTOPHER S. HARRISON,                                         CASE NO. 19-05730-5-SWH
        DEBTOR.                                                       CHAPTER 11



                           SUPPLEMENTAL OPINION REGARDING
                          APPOINTMENT OF CHAPTER 11 TRUSTEE


          This matter come on to be heard upon the Emergency Motion for Entry of an Order

   Appointing Chapter 11 Trustee filed by Mouzon Bass III, Ebenconcepts, Inc., Orchestrate Hr, Inc.,

   Vivature, Inc., and Vologic, Inc. (the “Bass Parties”) on June 5, 2020. Hearings were held in

   Raleigh, North Carolina on June 16, 17, 19, 2020. The court took the matter under advisement at

   the conclusion of the hearing. On June 24, 2020, the court entered an Order Appointing Chapter 11

   Trustee, pursuant to § 1104(a), which provided that the specific grounds for the appointment of

   the chapter 11 trustee would be set forth in a later supplemental full opinion.

          The debtor, Christopher S. Harrison, filed a voluntary petition for relief under chapter 11

   of the Bankruptcy Code on December 13, 2019 (the “Petition Date”). An initial § 341 meeting
Case 19-05730-5-SWH         Doc 269 Filed 08/06/20 Entered 08/06/20 16:09:30                Page 2 of 9




  was conducted in the case on January 22, 2020 (the “Initial 341 Meeting”) and at a continued § 341

  meeting on May 13, 2020 (“Continued 341 Meeting”).

         The debtor filed his Schedules and Statements of Financial Affairs on December 23, 2019.

  They were amended on January 7, 2020 and again on January 21, 2020, March 10, 2020, and

  March 30, 2020.

         By order dated December 16, 2019, the debtor was directed to file a plan and disclosure

  statement by March 13, 2021. The due date for the filing of a plan and disclosure statement was

  later amended to March 12, 2020 by order dated December 19, 2019. The debtor sought and

  received additional extensions to file a plan and disclosure statement until August 11, 2020. The

  debtor ultimately filed his Plan and Disclosure Statement on June 12, 2020.

         On June 5, 2020, the Bass Parties filed an Emergency Motion to Appoint Trustee

  (DE #187). The debtor filed a Response on June 16, 2020 (DE #206).

                                            DISCUSSION

         Section 1104(a) provides:

           (a) At any time after the commencement of the case but before confirmation of a
               plan, on request of a party in interest or the United States trustee, and after
               notice and a hearing, the court shall order the appointment of a trustee –

              (1) for cause, including fraud, dishonesty, incompetence, or gross
                  mismanagement of the affairs of the debtor by current management, either
                  before or after the commencement of the case, or similar cause, but not
                  including the number of holders of securities of the debtor or the amount
                  of assets or liabilities of the debtor; or

              (2) if such appointment is in the interests of creditors, any equity security
                  holders, and other interests of the estate, without regard to the number of
                  holders of securities of the debtor or the amount of assets or liabilities of
                  the debtor.

  11 U.S.C. § 1104(a) (2018). This court has previously discussed the applicable standard for

                                                   2
Case 19-05730-5-SWH           Doc 269 Filed 08/06/20 Entered 08/06/20 16:09:30             Page 3 of 9




  appointing a trustee:

         “The appointment of a trustee in a chapter 11 case is an extraordinary remedy, and
         there is a strong presumption in favor of allowing the debtor to remain in
         possession.” In re Tanglewood Farms, Inc., No. 10-06719, 2011 Bankr. LEXIS
         624, 2011 WL 606820, at *2 (Bankr. E.D.N.C. Feb. 10, 2011) (citing In re Heck's
         Properties, Inc., 151 B.R. 739, 756 (S.D. W. Va. 1992)); In re Taub, 427 B.R. 208,
         225 (Bankr. E.D.N.Y. 2010) (“The appointment of a trustee is an unusual remedy
         and ‘[t]he standard for § 1104 appointment is very high . . . .’” (quoting Adams v.
         Marwil (In re Bayou Grp., LLC), 564 F.3d 541, 546 (2d Cir. 2009))). Because
         “appointment of a trustee should be the exception, rather than the rule[,]” In re
         Sharon Steel Corp., 871 F.2d 1217, 1225-26 (3d Cir. 1989) (citations omitted), the
         movant must demonstrate, by clear and convincing evidence, the grounds for
         appointment of a trustee under both subsections of § 1104(a). Tanglewood Farms,
         2011 Bankr. LEXIS 624, 2011 WL 60820, at *2; see In re LHC, LLC, 497 B.R.
         281, 291 (Bankr. N.D. Ill. 2013) (“Applying the clear and convincing evidence
         standard appears . . . to be more consistent with the presumptions that a debtor
         should generally be permitted to remain in control and possession of its business
         and that the appointment of a Chapter 11 trustee is an extraordinary remedy.”
         (citation omitted)).

  In re Bergeron, No. 13-02912-8-SWH, 2013 Bankr. LEXIS 4556, at *19-20 (Bankr. E.D.N.C. Oct.

  31, 2013). The court has discretion to determine if the debtor’s conduct constitutes cause for the

  appointment of a trustee. Comm. of Dalkon Shield Claimants v. A.H. Robins Co., Inc., 828 F.2d

  239, 242 (4th Cir. 1987).

         At the hearings held on the Motion, the testimony of the debtor, the testimony of Patrick

  George Adams, and many documents were received into evidence. At trial, the debtor attempted

  to explain both his pre- and post- petition behavior. His willingness to offer explanations and even

  apologies have been taken into consideration by the court, but cannot offset the clear and

  convincing evidence of both cause for appointment of a trustee and a finding and conclusion that

  such appointment would be in the best interests of the creditors and the estate.

         The Bass Parties have alleged that both the debtor’s pre-petition and post-petition conduct

  warrant the appointment of a trustee. This court and others have held that more focus and weight

                                                   3
Case 19-05730-5-SWH              Doc 269 Filed 08/06/20 Entered 08/06/20 16:09:30                          Page 4 of 9




  should be given to post-petition conduct when analyzing the propriety of appointing a trustee.

  In re Bergeron, No. 13-02912-8-SWH, 2013 Bankr. LEXIS 4556, at *23-24 (Bankr. E.D.N.C.

  Oct. 31, 2013) (quoting 1031 Tax Group, LLC, 374 B.R. 78, 86 (Bankr. S.D.N.Y. 2007)) (citations

  omitted). The debtor maintains that his post-petition behavior has been exemplary, and the fact

  that the debtor has not “lived large” post-petition should carry the day. The court does not agree

  with the debtor’s characterization of his post-petition conduct. Additionally, even if the post-

  petition “irregularities” and “deficiencies” recited by the Bass Parties might 1 not, in and of

  themselves, constitute grounds for the appointment of a trustee, when coupled with the pre-petition

  “list of horribles” alleged by the Bass Parties and shown at trial, the conclusion that the

  appointment of a trustee is in the best interest of creditors and warranted for cause, is inescapable.

  POST-PETITION CONDUCT

           The Bass Parties recite the following post-petition conduct in support of their motion:

           1. Failure to file accurate and honest Schedules and Statements of Financial Affairs;

           2. Delay in amending Schedules and Statements of Financial Affairs to accurately and

               honestly depict his financial situation;

           3. Delay in amending tax returns, including delay in providing important information to

               professionals retained by the debtor;

           4. Failure to timely and fully comply with Rule 2004 requests;

           5. Failure to honestly, accurately, and credibly testify at his 341 meetings; and

           6. Reluctance to pursue avoidance and recovery actions against friends and family

               members.


  1
    To be clear, the court makes no finding that the post-petition conduct would not support the appointment of a
  trustee.
                                                           4
Case 19-05730-5-SWH          Doc 269 Filed 08/06/20 Entered 08/06/20 16:09:30                Page 5 of 9




         The debtor sought and obtained a 2-week extension to file his Schedules and Statements

  of Financial Affairs and amended those documents 4 times prior to trial. However, the debtor

  never fully, timely and accurately amended his Schedules and Statements of Financial Affairs

  through the date of the hearings. This is especially significant because the primary purpose of this

  chapter 11 is to deal with the impending multi-million-dollar income tax liability of the debtor.

  The debtor should have been fully aware of the necessity to accurately reflect his financial situation

  on his bankruptcy pleadings at the onset of the case. That information is vital in any bankruptcy

  case, but particularly here. Unannotated entries of “Unknown” and “Various” do not satisfy a

  debtor’s obligation to be honest, forthcoming, and credible. For instance, a debtor may not have

  exact numbers or may still be attempting to derive those numbers, but an asterisk and explanation

  can go a long way to alert creditors of what may be a changing financial landscape. Given the

  opportunity at both his Initial and Continued 341 Meetings to offer an explanation for the

  deficiencies in his Schedules and Statements of Financial Affairs, signed under penalty of perjury,

  the debtor simply responded that he believed them to be accurate and no more, all while again

  under oath and most importantly, when he KNEW them to be inaccurate and KNEW them to be

  in need of amending and/or updating. Initial 341 Meeting p. 20, Continued 341 Meeting, p. 76. It

  is simply incredulous that given the opportunity to reveal additional information orally, the debtor

  did not “remember” the $137,000 Cartier necklace purchased less than nine months before, as well

  as the over $2.5 million in jewelry purchased within recent years, his loans to Marshall Warren,

  the issues with vastly understated income reporting, his additional company credit card usage, his

  Carolina Panthers bond, and his over three million American Express points that he had just

  converted to gift cards. Even assuming temporary amnesia (on at least two occasions), not getting


                                                    5
Case 19-05730-5-SWH         Doc 269 Filed 08/06/20 Entered 08/06/20 16:09:30              Page 6 of 9




  your “ducks in line” for a 341 meeting indicates business and personal incompetence and

  mismanagement. The debtor testified that he was “still going through new credit card statements”

  to determine personal expenses that had been improperly paid by the company. The court suggests

  that in light of his looming significant tax liability, all of the debtor’s time should have been

  allocated to that task since the Fall of 2019. The court wonders how the debtor slept not knowing

  the extent of his debt to the “tax man,” but detected no sense of urgency or understanding of how

  serious his derelictions were.

  PRE-PETITION CONDUCT

         The plain language of section 1104(a)(1) allows the court to consider the pre-petition

  conduct of the debtor in determining whether the appointment of a trustee is appropriate. The pre-

  petition conduct of the debtor clearly and unequivocally supports a finding of cause – at a

  minimum,     on the basis of incompetence and gross mismanagement, and under the worst

  construction, on the basis of fraud or dishonesty – for the appointment of a trustee:

         1. The debtor filed tax returns for the years 2013 to 2019 which grossly underestimated

             his income and resulted in substantial underpayment of income taxes (Exhibit OO).

         2. The debtor regularly caused transfers to be made from Ebenconcepts to him for the

             payment of his own personal expenses without appropriately accounting for such

             transfers on the books and records of Ebenconcepts. Additionally, he was transferred

             large amounts of cash from Ebenconcepts through ACH several times a year which

             were not reported as income. As a result, Ebenconcepts understated its income and is

             subject to tax payment deficiencies and possible fines and penalties. The evidence

             tends to show that the amount of these misapplied expenses totaled between $24 million


                                                   6
Case 19-05730-5-SWH      Doc 269 Filed 08/06/20 Entered 08/06/20 16:09:30             Page 7 of 9




          and $28.5 million (Exhibit PP). The debtor’s explanation: he thought the CPAs would

          come in “later” and provide a reconciliation, and that he had not “contemplated” how

          large the unreported income number had become.

       3. The debtor testified that he knew his income was understated at the time he submitted

          his W-2s and filed his income tax returns. The debtor acknowledged that he received

          income from CNM and that no W2s had been issued for 2019 for that company.

       4. In September 2019, the debtor purchased a $137,000 necklace for his wife in New York

          City, transported it back to North Carolina and has since kept it in North Carolina at

          his residence with no insurance. The funds to pay for the necklace were obtained from

          Ebenconcepts when his personal credit card charges (for which he retained millions of

          points for his personal use) were paid by the company. The debtor did not direct that

          the expense be accounted for as income or a loan to him and no accounting was made

          for the personal nature of the expense. The debtor also paid for his home outdoor pool

          in an amount in excess of $300,000 with funds transferred directly from Ebenconcepts

          with no proper accounting. Instead, all personal expenses were coded as either “travel”

          or “office” expense on the company’s financials.

       5. The debtor purchased over $2.2 million in jewelry within 4 years of filing for

          bankruptcy and did not insure the jewelry. Ironically (and incredibly), the debtor was

          only able to remember jewelry expenditures between May and December 2019 of

          between $20,000 to $25,000 when asked that question at his 341 meeting, despite

          having received large purchase notices from American Express much in excess of those

          numbers. Initial 341 Meeting, p. 53-54.


                                               7
Case 19-05730-5-SWH          Doc 269 Filed 08/06/20 Entered 08/06/20 16:09:30                  Page 8 of 9




         6. While the debtor served as President, CEO, and majority shareholder of Ebenconcepts,

             the bookkeeper, Sabrina Hooten, embezzled $1.9 million from that company,

             constituting gross mismanagement of a company in which he served as a fiduciary.

         7. He converted 3,456,798 Platinum Card membership points from a card paid for by

             Ebenconcepts to buy Christmas gifts during the month he filed for bankruptcy.

         The debtor testified that he was earnestly trying to reconcile his tax situation and make

  amends to the IRS and his creditors. However earnest the debtor may be, the court sees it as much

  too little, much too late. Cause certainly exists for the appointment of a trustee.

         Furthermore, it is in the best interests of the estate and creditors that a trustee be appointed.

  The vast majority of property that could be used to satisfy the claims of creditors is presently in

  the possession and/or control of the debtor’s wife: jewelry and real property. There is an inherent

  reluctance of a debtor to sue his wife to regain possession of and liquidate her property,

  notwithstanding, his testimony that he would ask her to do so and that she agreed to return some

  jewelry. She did not testify at trial nor did she sign the Plan. The Plan does not provide for the

  recovery of the property from the debtor’s wife. Instead, the Plan sets out a means for execution

  that is based largely on the sale of the debtor’s interest in Ebenconcepts—relying on a disputed

  valuation of such interest—and possible recovery from an avoidance action against Ebenconcepts

  that is being investigated. The Plan as filed shows no present intent on the part of the debtor to

  devote the recovery of valuable property in the hands of his wife to the payment of his creditors.

  The objective analysis of a trustee is therefore necessary because the chapter 11 process with the

  debtor remaining at the helm under the circumstances is insufficient to protect the estate and

  creditors. In re Daily, No. 309-05337, 2009 Bankr. LEXIS 3337, 2009 WL 3415204, at *3 (Bankr.


                                                    8
Case 19-05730-5-SWH        Doc 269 Filed 08/06/20 Entered 08/06/20 16:09:30         Page 9 of 9




  M.D. Tenn. Oct. 19, 2009).

         For the reasons stated above, the appointment of a trustee is warranted.



                                      END OF DOCUMENT




                                                  9
